Case 2:20-cv-12649-SFC-RSW ECF No. 3 filed 09/29/20        PageID.189    Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


RHONDA HENDERSON; ROBERTA FAULKS;
and RACHEL CHURCH, on behalf of themselves
and all others similarly situated,                        Case No.2:20-12649—
                                                          SFC-RSW
       Plaintiffs,
                                                          Hon. Sean F. Cox

                                                          Maj. R. Steven Whalen
vs.
                                                          CLASS ACTION
VISION PROPERTY MANAGEMENT, LLC;
VPM HOLDINGS, LLC; FTE NETWORKS,                          DEMAND FOR JURY
INC.; US HOME RENTALS, LLC; KAJA                          TRIAL
HOLDINGS, LLC; KAJA HOLDINGS 2, LLC;
MI SEVEN, LLC; IN SEVEN, LLC; RVFM 4
SERIES, LLC; ACM VISION V, LLC; ACP
ROADMASTER, LLC; ACP NASH, LLC; ACP
MP INVESTMENTS, LLC; DSV SPV 1, LLC;
DSV SPV 2, LLC; DSV SPV 3, LLC; BOOM
SC; ALAN INVESTMENTS III, LLC;
ARNOSA GROUP LLC; ARNOSA HOMES
LLC; MOM HAVEN 13, LP; ATALAYA
CAPITAL MANAGEMENT LP; ANTONI
SZKARADEK;AND ALEX SZKARADEK,

       Defendants.




                          NOTICE OF APPEARANCE

      To the Clerk of the Court:

      Please enter the appearance of Coty Montag as an attorney for the plaintiffs

in the above-captioned case.
Case 2:20-cv-12649-SFC-RSW ECF No. 3 filed 09/29/20   PageID.190   Page 2 of 2




                                 Respectfully submitted,

                                 /s/ Coty Montag
                                 Coty Montag
                                 NAACP Legal Defense and
                                   Educational Fund, Inc.
                                 700 14th Street NW, Suite 600
                                 Washington, DC 20005
                                 Tel.: (202) 682-1300
                                 cmontag@naacpldf.org
